DETAILED ACTION
Examiner Note
The instant Office Action (OA) is issued by a different examiner than the previous OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3.18.2022 has been entered.

Election/Restrictions
Claims 7, 10, 12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5.13.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-circular elliptical shape” of claim 1 and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Drawings/Specification
The amendment filed 3.18.2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: there is no evidence from the original disclosure of the dimensions and/or position depicted for the bond pad 332 introduced to the disclosure on 3.18.2022.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claims are objected to because of the following informalities:
In claim 1, “includes---” appears to include unnecessary characters (i.e., “---“).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-9, 11, 13 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claim 1, “wherein a cross-section of the pillar structure that is orthogonal to a longitudinal axis of the pillar structure has a non-circular elliptical shape” (emphasis added) causes the claim to fail to comply with the written description requirement.
The limitation in question allegedly finds support at [0047] (reproduced below). It is noted that “circular” and “elliptical” shapes are both disclosed. However, “non-circular elliptical shape” is not a disclosed option and it is considered a negative limitation wherein “Any negative limitation or exclusionary proviso must have basis in the original disclosure” per MPEP 2173.05(i). Hence, since “non-circular elliptical shape” is an unsupported negative limitation, the claim fails to comply with the written description requirement.
None of the dependent claims addresses this deficiency.

    PNG
    media_image1.png
    299
    675
    media_image1.png
    Greyscale

Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the outer surface” lacks proper antecedent basis in the claim. While claim 7 is currently withdrawn, the same issue is present in said claim and brought to applicant’s attention to promote compact prosecution.
Regarding claim 22, “the first end portion” lacks proper antecedent basis in the claims. The base claim 11 recites “end portion” and “second end portion”; the examiner presumes “the first end portion” refers to one of them for purposes of examination.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20120032322 A1).
Regarding claims 1-2, 5-6 and 13,  Lin discloses (claim 1) a semiconductor package, comprising: a semiconductor die (30); a pillar structure (310) coupled to the semiconductor die (Fig. 4), wherein the pillar structure includes an end portion (top portion) away from the semiconductor die, the end portion having a first cross- sectional area (Fig. 2), and a narrowed portion (bottom portion) between the end portion and the semiconductor die, the narrowed portion having a second cross-sectional area less than claim 2) wherein the pillar structure comprises a conductive metal ([0030] – “copper pillar bump 310”), (claim 5) wherein the pillar structure (310) comprises an elongated (e.g., horizontally in Fig. 4) or (elliptic) cylindrical shape (Fig. 2 and 4), and the narrowed portion (bottom portion) is defined by a groove (occupied by 311) formed in the seamless structure (Fig. 4), (claim 6) wherein the groove (occupied by 311) extends (inherent; see below) along an entire circumference of the outer surface of the elongated or cylindrical shape (Fig. 4 and [0030]), and, (claim 13) wherein the pillar structure (310) is electrically coupled to a bond pad (portion of 323a exposed by 325a) on a surface of the semiconductor die (Fig. 4).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Noh et al. (US 20140035131 A1).
Regarding claims 8-9 and 11, Lin fails to disclose (claim 8) wherein the pillar structure includes a plurality of narrowed portions each having a respective cross-sectional area less than the first cross-sectional area of the end portion, (claim 9) wherein the pillar structure comprises an elongated or cylindrical shape, and the plurality of narrowed portions are defined by a corresponding plurality of grooves formed in an outer surface of the elongated or cylindrical shape, and, (claim 11) wherein the pillar structure includes a second end portion coupled to the semiconductor die, the narrowed portion being located between the end portion and the second end portion, wherein the second end portion has a third cross-sectional area greater than the second cross-sectional area of the narrowed portion.
claim 8) wherein the pillar structure (130) includes a plurality of narrowed portions (133 and 137) each having a respective cross-sectional area less than (inherent; Fig. 5E) the first cross-sectional area of the end portion (139), (claim 9) wherein the pillar structure comprises an elongated (vertically in Fig. 5E) or cylindrical shape, and the plurality of narrowed portions are defined by a corresponding plurality of grooves (MPEP 2125; Fig. 5E) formed in an outer surface of the elongated or cylindrical shape (Fig. 5E), and, (claim 11) wherein the pillar structure includes a second end portion (131) coupled to the semiconductor die (101), the narrowed portion (133) being located between the end portion (139) and the second end portion (131), wherein the second end portion has a third cross-sectional area (inherent per MPEP 2125 and Fig. 5E) greater than the second cross-sectional area of the narrowed portion (Fig. 5E).
It would have been obvious to one of ordinary skill in the art to apply the shapes of Noh to the seamless structure of Lin and arrive at the claimed invention so as to achieve a reliable and stable chip interconnection (Noh, [0003]), and/or, because it has been held that changing shapes of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 IV).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Tseng et al. (of record, US 20160111384 A1).
Regarding claims 8-9 and 11, Lin fails to disclose (claim 8) wherein the pillar structure includes a plurality of narrowed portions each having a respective cross-sectional area less than the first cross-sectional area of the end portion, (claim 9) wherein the pillar structure comprises an elongated or cylindrical shape, and the plurality of narrowed portions are defined by a corresponding plurality of grooves formed in an outer surface of the elongated or cylindrical shape, and, (claim 11) wherein the pillar structure includes a second end portion coupled to the semiconductor die, the narrowed portion 
Tseng discloses (claim 8) wherein the pillar structure (60) includes a plurality of narrowed portions (74 and unlabeled one adjacent 30) each having a respective cross-sectional area less (inherent per the presence of 74 and 62A) than the first cross-sectional area of the end portion (including 62A, Fig. 1G, MPEP 2125) , (claim 9) wherein the pillar structure (60) comprises an elongated (horizontally) or cylindrical shape, and the plurality of narrowed portions are defined by a corresponding plurality of grooves (74 and unlabeled adjacent 30) formed in an outer surface of the elongated or cylindrical shape (Fig. 1G, MPEP 2125), and, (claim 11) wherein the pillar structure (60) includes a second end portion (bottom 62A) coupled to the semiconductor die (10), the narrowed portion (74) being located between the end portion (top 62A) and the second end portion (bottom 62A), wherein the second end portion has a third cross-sectional area greater than the second cross-sectional area of the narrowed portion (inherent, Fig. 1G and MPEP 2125).
It would have been obvious to one of ordinary skill in the art to apply the shapes of Tseng to the seamless structure of Lin and arrive at the claimed invention so as to prevent delamination and/or cracks (Tseng, [0037]), and/or, because it has been held that changing shapes of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 IV).

Claims 1-2, 5-6, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (of record, US 20160148891 A1) in view of Tseng et al. (of record, US 20160111384 A1) and Guevara (US 20190206820 A1).
Regarding claim 1, Tsao discloses a semiconductor package, comprising: a semiconductor die (102); a pillar structure (103) coupled to the semiconductor die (Fig. 2), wherein the pillar structure (Fig. 4) includes an end portion (1032 near 104/105) away from the semiconductor die, the end portion 103s), and a narrowed portion (1031 or portions thereof) between the end portion and the semiconductor die, the narrowed portion having a second cross-sectional area less (inherent) than the first-cross-sectional area of the end portion (Fig. 4, MPEP 2125. [0032] – “non-uniform cross-sectional area” and [0033] – “the average cross-sectional area A103s of each bump segment of the first segment group 1031 is smaller than the average cross-sectional area A103s of any bump segment of the second segment group 1032”); and a bond material (104 and/or 105) coupled to the end portion of the pillar structure (Fig 4).
Tsao fails to discloses (i) wherein the end portion and the narrowed portion comprise a seamless structure, and, (ii) wherein a cross-section of the pillar structure that is orthogonal to a longitudinal axis of the pillar structure has a non-circular elliptical shape.
Tseng discloses (i) wherein the end portion (top 62A) and the narrowed portion (at 74 or adjacent 30) comprise a seamless structure (60, Fig. 1G, [0026]).
It would have been obvious to one of ordinary skill in the art to apply the seamless structure of Tseng to Tsao and arrive at the limitation in question so as to prevent delamination and/or cracks (Tseng, [0037]), and/or, because it has been held that making parts of an invention integral involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 V).
Guevara discloses (ii) wherein a cross-section (per 1504, Fig. 15) of the pillar structure that is orthogonal to a longitudinal axis of the pillar structure has a non-circular elliptical shape (Fig. 15 and 17. Claim 9 – “the second metal post is oval in cross section”).
It would have been obvious to one of ordinary skill in the art to apply the shape of Guevara to Tsao/Tseng and arrive at the limitation in question so as to include bumps of varying sizes and prevent misconnections thereof (Guevara, [0040]), and/or, because it has been held that changing shapes of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 IV).

Regarding claims 2, 5-6, 8, 11 and 13,  Tsao/Tseng/Guevara discloses (claim 2, see Tsao) wherein the pillar structure comprises a conductive metal ([0028]), (claim 5, see Tsao) wherein the pillar structure comprises an elongated or cylindrical shape, and the narrowed portion is defined by a groove (Figs. 4 and 9) formed in the seamless structure (as modified by Tseng), (claim 6, see Tsao) wherein the groove extends along an entire circumference of the outer surface of the elongated or cylindrical shape (Figs. 4 and 9), (claim 8, see Tsao) wherein the pillar structure (103) includes a plurality of narrowed portions (see 2 portions in 1031 of Fig. 4) each having a respective cross-sectional area less than the first cross-sectional area of the end portion ([0033]), (claim 11, see Tsao) wherein the pillar structure includes a second end portion (1032 near 102) coupled to the semiconductor die, the narrowed portion being located between the end portion (1032 near 104/105) and the second end portion, wherein the second end portion has a third cross-sectional area greater than the second cross-sectional area of the narrowed portion ([0033]), and, (claim 13, see Tsao) wherein the pillar structure is electrically coupled to a bond pad (1022) on a surface of the semiconductor die (Fig. 2).
Regarding claim 9, Tsao/Tseng/Guevara discloses wherein the pillar structure comprises an elongated or cylindrical shape (Fig. 4 and 9), but fails to disclose the plurality of narrowed portions are defined by a corresponding plurality of grooves formed in an outer surface of the elongated or cylindrical shape.
In a separate embodiment, Tsao discloses the plurality of narrowed portions (1031) are defined by a corresponding plurality of grooves (Fig. 5) formed in an outer surface of the elongated or cylindrical shape (Figs. 5 and 9).
It would have been obvious to one of ordinary skill in the art to share the plurality of grooves of the embodiment of Fig. 5 with the embodiment of Fig. 4 in the device of Tsao/Tseng/Guevara and arrive at the claimed invention so as to prevent “crack/delamination in the dielectric layers of the semiconductor chips and to enhance the reliability” (Tsao, [0032]), and/or, because it has been held that 
Regarding claim 9, alternative rejection, Tsao/Tseng/Guevara discloses wherein the pillar structure comprises an elongated or cylindrical shape (Fig. 4 and 9), but fails to disclose the plurality of narrowed portions are defined by a corresponding plurality of grooves formed in an outer surface of the elongated or cylindrical shape.
Tseng discloses the plurality of narrowed portions are defined by a corresponding plurality of grooves (74 and unlabeled adjacent 30) formed in an outer surface of the elongated (horizontally) or cylindrical shape (Fig. 1G, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to apply the shapes of Tseng to the seamless structure of Tsao/Guevara and arrive at the claimed invention so as to prevent delamination and/or cracks (Tseng, [0037]), and/or, because it has been held that changing shapes of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 IV).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. in view of Tseng et al. and Guevara as applied to claims 1 and 11 above, and further in view of Amador et al. (US 20030129823 A1).
Regarding claims 21-22, Tsao/Tseng/Guevara fails to disclose (claim 21) wherein the cross-section is a first cross-section of the end portion, and wherein a second cross-section of the narrowed portion that is orthogonal to the longitudinal axis has a shape that is different than the non-circular elliptical shape of the first cross-section, and, (claim 22) wherein the cross-section is a first cross-section of the first end portion, and wherein a second cross-section of the second end portion that is orthogonal to the longitudinal axis has a shape that is different than the non- circular elliptical shape of the first cross-section.
claim 21) wherein the cross-section (due to 27) is a first cross-section ([0012] – elliptical, Fig. 2) of the end portion (37), and wherein a second cross-section (due to 26) of the narrowed portion (35) that is orthogonal to the longitudinal axis has a shape ([0012] – circular) that is different than the non-circular elliptical shape of the first cross-section (Figs. 1-2, circular vs elliptical shapes), and, (claim 22) wherein the cross-section (due to 27) is a first cross-section ([0012] – elliptical, Fig. 2) of the first end portion (37), and wherein a second cross-section (due to 26) of the second end portion (e.g. 35) that is orthogonal to the longitudinal axis has a shape ([0012] – circular) that is different than the non- circular elliptical shape of the first cross-section (Figs. 1-2, circular vs elliptical shapes).
It would have been obvious to one of ordinary skill in the art to include the varying cross-sectional shapes of Amador in the package of Tsao/Tseng/Guevara and arrive at the claimed inventions so as to provide connection elements with increased volume while maintaining a small pitch and thereby avoid wire bonding (Amador, [0002]).

Response to Arguments
Applicant's arguments filed 3.18.2022 have been fully considered but they are not persuasive. The applicant alleges that neither Tsao et al. nor Tseng et al. disclose the non-circular elliptical shape of claim 1; this is not persuasive because (i) claim 1 is rejected over Lin et al. and (ii) Guevara is introduce to overcome the deficiencies of Tsao et al. and Tseng et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894